DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07th, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 07th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 11, 13, and 15-16 were amended, claim 21 was added, and claim 12 was cancelled. Claims 1-11 and 13-21 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 15-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent No. 9,899,248).
Regarding to claim 1, Yu teaches a method for forming a package structure (Figs. 1-15), comprising:
forming a conductive structure over a carrier substrate, wherein the conductive structure has a lower portion and an upper portion, and the upper portion is wider than the lower portion (Fig. 7; conductive structure 50 formed over carrier substrate 40, the conductive structure has a lower portion and an upper portion, and the upper portion is wider than the lower portion);
disposing a semiconductor die over the carrier substrate (Fig. 9, semiconductor die 52 over the carrier substrate);
forming a protective layer to surround the conductive structure and the semiconductor die, wherein bottommost surfaces of the protective layer and the lower portion of the conductive structure are level with each other (Fig. 15, protective layer 58 surrounds the conductive structure 50 and the semiconductor die 52, bottommost surfaces of the protective layer 58 and the lower portion of the conductive structure 50 are level with each other); and
forming a conductive bump over the conductive structure, wherein the lower portion of the conductive structure is between the conductive bump and the upper portion of the conductive structure (Fig. 15, conductive bump 78 over the conductive structure 50, the lower portion of the conductive structure is between the conductive bump 78 and the upper portion of the conductive structure 50).
Regarding to claim 2, Yu teaches forming the conductive structure over the carrier substrate further comprises:
forming a seed layer over the carrier substrate (Fig. 4, element 46, column 3, line 35);
forming a photosensitive layer over the seed layer (Fig. 5, element 48, column 4, line 14-16);
forming an opening in the photosensitive layer to expose a portion of the seed layer using an exposure operation and a development operation (Fig. 5); and
filling at least a portion of the opening with a conductive material to form the conductive structure (Fig. 6, column 4, line 18-20).
Regarding to claim 5, Yu teaches an operation temperature is maintained after the formation of the opening and before the formation of the conductive structure (the temperature is maintained at room temperature before forming conductive layer).
Regarding to claim 6, Yu teaches removing the photosensitive layer after the conductive structure is formed (Fig. 7, column 4, lines 42-43).
Regarding to claim 7, Yu teaches partially removing the seed layer after the photosensitive layer is removed (Fig. 8, partially removing the seed layer 46 after the photosensitive layer is removed).
Regarding to claim 8, Yu teaches the photosensitive layer has a footing structure near a bottom of the opening (Fig. 5).
Regarding to claim 9, Yu teaches the protective layer is formed to be in direct contact with the lower portion and the upper portion of the conductive structure (Fig. 10).
Regarding to claim 10, Yu teaches the conductive structure is formed using an electroplating process (column 4, lines 22-24).
Regarding to claim 11, Yu teaches a method for forming a package structure (Figs. 1-15), comprising:
forming a seed layer over a carrier substrate (Fig. 4, forming seed layer 46 over a carrier substrate 40);
forming a photosensitive layer over the seed layer (Fig. 5, column 4, lines 14-18, forming photosensitive layer 48 over the seed layer 46);
forming an opening in the photosensitive layer to partially expose the seed layer (Fig. 5);
forming a conductive material on the seed layer exposed by the opening (Fig. 6, forming conductive material 50 on the seed layer 46 exposed by the opening), wherein the conductive material forms forming a conductive structure, wherein a lower portion of the conductive structure shrinks along a direction towards a bottom of the conductive structure (Fig. 6);
disposing a semiconductor die beside the conductive structure (Fig. 9, disposing semiconductor die 52 beside the conductive structure 50);
forming a protective layer to surround the conductive structure and the semiconductor die (Fig. 10, forming protective layer 58 to surround the conductive structure 50 and the semiconductor die 52), wherein the protective layer laterally surrounds a sidewall of the lower portion of the conductive structure (Fig. 10); and
forming a conductive bump over the bottom of the conductive structure (Fig. 15, forming conductive bump 78 over the bottom of the conductive structure 50), wherein the bottom of the conductive structure is between the conductive bump and a top of the conductive structure (Fig. 15).
Regarding to claim 15, Yu teaches removing the carrier substrate to expose the bottom of the conductive structure before the conductive bump is formed (Fig. 14), wherein the conductive bump is formed directly on the bottom of the conductive structure (Fig. 15).
Regarding to claim 16, Yu teaches a package structure, comprising:
a conductive structure and a semiconductor die laterally separated from each other (Fig. 15, conductive structure 50 and a semiconductor die laterally separated from each other);
a protective layer surrounding the conductive structure and the semiconductor die (Fig. 15, protective layer 58 surrounding the conductive structure and the semiconductor die); and
a conductive bump electrically connected to the conductive structure (Fig. 15, conductive bump 78 electrically connected to the conductive structure 50), wherein the conductive structure has a first portion and a second portion, the first portion is between the conductive bump and the second portion, the second portion is wider than the first portion (Fig. 15), the first portion of the conductive structure is laterally surrounded by the protective layer (Fig. 15), and bottommost surfaces of the protective layer and the second portion of the conductive structure are level with each other (Fig. 15, bottommost surfaces of the protective layer 58 and the second portion of the conductive structure 50 are level with each other).
Regarding to claim 20, Yu teaches the first portion of the conductive structure has a first width, the second portion of the conductive structure has a second width, and a ratio of the first width to the second width is in a range from about 0.5 to about 0.9 (Fig. 6, 0.5<w2/w1<0.9).
Regarding to claim 21, Yu teaches the conductive bump is in direct contact with the conductive structure (Fig. 15, the conductive bump 78 is in direct contact with the conductive structure 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent No. 9,899,248), as applied to claim 16 above, in view of Pan et al. (U.S. Patent No. 9,059,107).
Regarding to claim 17, Yu does not disclose the first portion of the conductive structure has an inclined sidewall surface. Pan teaches the first portion of the conductive structure has an inclined sidewall surface (Fig. 9, element 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Pan to configure the first portion of the conductive structure having an inclined sidewall surface in order to prevent forming of voids.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent No. 9,899,248), as applied to claim 16 above, in view of Balaraman et al. (U.S. Patent No. 10,304,697).
Regarding to claim 18, Yu does not disclose the first portion of the conductive structure has a curved sidewall surface. Balaraman teaches the first portion of the conductive structure has a curved sidewall surface (Figs. 2H-I, element 220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Balaraman to configure the first portion of the conductive structure having a curved sidewall surface in order to prevent forming of voids.
Regarding to claim 19, Yu does not disclose a sidewall surface of the first portion of the conductive structure and a symbolic tangent line of the conductive bump adjacent to the conductive structure forms an angle, and the angle is in a range from about 30 degrees to about 110 degrees. Balaraman teaches a sidewall surface of the first portion of the conductive structure and a symbolic tangent line of the conductive bump adjacent to the conductive structure forms an angle, and the angle is in a range from about 30 degrees to about 110 degrees (Figs. 2H-I, element 220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Balaraman to configure a sidewall surface of the first portion of the conductive structure and a symbolic tangent line of the conductive bump adjacent to the conductive structure forms an angle, and the angle to be in a range from about 30 degrees to about 110 degrees, in order to prevent forming of voids.
Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “performing a plasma operation on the photosensitive layer prior to forming the conductive structure” in combination with the limitations recited in claim 1 and in claim 2.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “performing a plasma operation on the photosensitive layer before the conductive material is formed” in combination with the limitations recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828